Title: Patrick Gibson to Thomas Jefferson, 7 April 1819
From: Gibson, Patrick
To: Jefferson, Thomas


          
             Sir
            Richmond 7th April 1819—
          
          Since writing to you last, I have received 211 bls: of your flour of Shadwell brand viz 160 Srfine 43 fine & 8 x midgs and 120 bls: Srf. Farm brand, of which I have sold the 120 bls: F: brand at 6¼$ pble in the course of next week, the 160 S:f: Shadwell at 6$ pble in dft on Boston at 3 d/s & 8 bls: x midgs at 5⅛$—to Messrs Smith & Riddell—, these prices altho so much below anything I had expected, are higher than can now be obtained, indeed sales cannot be made at 5¾$ nor is there reason to calculate on any improvemt this season—The note you sent me for $1500. I had discounted for 30 d/. only, the longest period they would admit of, when it must be taken up—As the first of your accommodation notes becomes due the end of this month, you will be pleased to send me at your convenience blanks for their renewal
          
            With much respect I am
             Sir Your obt Servt
            Patrick Gibson
          
        